Exhibit 10.8

 

LOGO [g3594635946_001.jpg]    CREDIT SUISSE FIRST BOSTON INTERNATIONAL          
    

One Cabot Square,

London E14 4QJ

  

Telephone 020 7888 8888

www.csfb.com

 

Novation Confirmation

 

Date:    31 August 2005 To:    Cheniere Energy Inc. To:    Cheniere LNG
Holdings, LLC From:    Credit Suisse First Boston International (“CSFBi”) Re:   
Novation Transaction

 

External ID: 9233026

 

Dear Sir/Madam:

 

The purpose of this letter is to confirm the terms and conditions of the
Novation Transaction entered into between the parties and effective from the
Novation Date specified below. This Novation Confirmation constitutes a
“Confirmation” as referred to in the New Agreement specified below.

 

1. The definitions and provisions contained in the 2004 ISDA Novation
Definitions (the “Definitions”) and the terms and provisions of the 2000 ISDA
definitions (the “Product Definitions”), each as published by the International
Swaps and Derivatives Association, Inc. and amended from time to time, are
incorporated in this Novation Confirmation. In the event of any inconsistency
between (i) the Definitions, (ii) the Product Definitions and/or (iii) the
Novation Agreement and this Novation Confirmation, this Novation Confirmation
with govern. In the event of any inconsistency between the Novation Confirmation
and the New Confirmation, the New Confirmation will govern for the purpose of
the New Transaction.

 

2. The terms of the Novation Transaction to which this Novation Confirmation
relates are as follows:

 

Novation Trade Date:    31 August 2005 Novated Amount:    USD 582,000,000
Transferor:    Cheniere Energy Inc. Transferee:    Cheniere LNG Holdings, LLC
Remaining Party:    Credit Suisse First Boston International New Agreement
(between Transferee and Remaining Party):    Section 1.11 of the Definitions
shall apply save that an agreement in the form of the 1992 ISDA Master Agreement
(Multicurrency – Cross Border) subject to the laws of the State of New York
shall be deemed to be incorporated for the purposes hereof

 

External ID: 9233026    1    Registered Office as above A subsidiary of CREDIT
SUISSE FIRST BOSTON         Registered with unlimited liability in England under
No. 2500199           Authorized and Regulated by the Financial Services
Authority



--------------------------------------------------------------------------------

LOGO [g3594635946_001.jpg]    CREDIT SUISSE FIRST BOSTON INTERNATIONAL          
    

One Cabot Square,

London E14 4QJ

  

Telephone 020 7888 8888

www.csfb.com

 

3. The terms of the Old Transaction to which this Novation Confirmation relates,
for identification purposes, are as follows:

 

Trade Date of Old Transaction:    29 August 2005 Effective Date of Old
Transaction:    30 September 2008 Termination Date of Old Transaction:    30
September 2009

 

4. The terms of the New Transaction to which this Novation Confirmation relates
shall be as specified in the New Confirmation attached hereto as Exhibit A.

 

Full First Calculation Period:    Applicable

 

5. Miscellaneous Provisions:

 

Non-Reliance:    Applicable

 

6. Notice Details:

 

Telephone and/or Facsimile Numbers for Notices:      Transferee:    To be
advised Remaining Party:    To be advised

 

Credit Suisse First Boston International is authorized and regulated by the
Financial Services Authority and has entered into this transaction as principal.
The time at which the above transaction was executed will be notified to the
parties on request.

 

External ID: 9233026    2    Registered Office as above A subsidiary of CREDIT
SUISSE FIRST BOSTON         Registered with unlimited liability in England under
No. 2500199           Authorized and Regulated by the Financial Services
Authority



--------------------------------------------------------------------------------

LOGO [g3594635946_001.jpg]    CREDIT SUISSE FIRST BOSTON INTERNATIONAL          
    

One Cabot Square,

London E14 4QJ

  

Telephone 020 7888 8888

www.csfb.com

 

The parties confirm their acceptance to be bound by this Novation Confirmation
as of the Novation Date by executing a copy of this Novation Confirmation and
returning it to us. The Transferor, by its execution of a copy of this Novation
Confirmation, agrees to the terms of the Novation Confirmation as it relates to
the Old Transaction. The Transferee, by its execution of a copy of this Novation
Confirmation, agrees to the terms of the Novation Confirmation as it relates to
the New Transaction.

 

Credit Suisse First Boston International       Cheniere Energy Inc. By its
Agent: Credit Suisse First Boston LLC        

By:

  /s/    JOHN RYAN              

By:

  /s/    DON A. TURKLESON        

Name:

  John Ryan      

Name:

  Don A. Turkleson

Title:

  A.V.P. Operations      

Title:

  CFO Cheniere LNG Holdings, LLC        

By:

  /s/    DON A. TURKLESON                    

Name:

  Don A. Turkleson            

Title:

  CEO            

 

External ID: 9233026    3    Registered Office as above A subsidiary of CREDIT
SUISSE FIRST BOSTON         Registered with unlimited liability in England under
No. 2500199           Authorized and Regulated by the Financial Services
Authority



--------------------------------------------------------------------------------

LOGO [g3594635946_001.jpg]    CREDIT SUISSE FIRST BOSTON INTERNATIONAL          
    

One Cabot Square,

London E14 4QJ

  

Telephone 020 7888 8888

www.csfb.com

 

EXHIBIT A



--------------------------------------------------------------------------------

LOGO [g3594635946_001.jpg]    CREDIT SUISSE FIRST BOSTON INTERNATIONAL          
    

One Cabot Square,

London E14 4QJ

  

Telephone 020 7888 8888

www.csfb.com

 

31 August 2005

 

Cheniere LNG Holdings, LLC

717 Texas Avenue

Suite 3100

Houston, Texas 77002

United States

 

External ID 9233026

 

Dear Sirs:

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between us on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.

 

1. The definitions and provisions contained in the 2000 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

 

If you and we are parties to the 1992 ISDA Master Agreement, (the “Agreement”),
this Confirmation supplements, forms a part of, and is subject to such
Agreement. If you and we are not yet parties to the Agreement, you and we agree
to use our best efforts promptly to negotiate, execute, and deliver the
Agreement, including our standard form of Schedule attached thereto and made a
part thereof, with such modifications as you and we shall in good faith agree.
Upon execution and delivery by you and us of the Agreement, this Confirmation
shall supplement, form a part of, and be subject to such Agreement. Until you
and we execute and deliver the Agreement, this Confirmation (together with all
other Confirmations of Transactions previously entered into between us,
notwithstanding anything to the contrary therein) shall supplement, form a part
of, and be subject to the 1992 ISDA Master Agreement as if, on the Trade Date of
the first such Transaction between us, you and we had executed that agreement
(without any Schedule thereto) and had specified that the Automatic Early
Termination provisions contained in Section 6(a) of such agreement would apply.

 

The Agreement and each Confirmation thereunder will be governed by and construed
in accordance with the laws of the State of New York without reference to choice
of law doctrine and each party hereby submits to the Courts of the State of New
York.

 

CSFBi and Counterparty each represents to the other that it has entered into
this Transaction in reliance upon such tax, accounting, regulatory, legal, and
financial advice as it deems necessary and not upon any view expressed by the
other.

 

In this Confirmation, “CSFBi” means Credit Suisse First Boston International and
“Counterparty” means Cheniere LNG Holdings, LLC

 

2. The terms of the particular Swap Transaction to which this Confirmation
relates are as follows:

 

Notional Amount:

   USD 582,000,000; Subject to adjustment as per Amortization Schedule attached
hereto.

Novation Trade Date:

   31 August 2005

 

External ID: 9233026           A subsidiary of CREDIT SUISSE FIRST BOSTON     
   Registered Office as above. Regulated by the Financial Services Authority  
        CREDIT SUISSE FIRST BOSTON INTERNATIONAL is registered as unlimited in
England under No. 2500199



--------------------------------------------------------------------------------

LOGO [g3594635946_001.jpg]

 

Effective Date:

   28 September 2008

Termination Date:

   30 September 2009, subject to adjustment in accordance with the Modified
Following Business Day Convention

 

Floating Amounts:

 

Floating Rate Payer:

   CSFBi

Floating Rate Payer Payment Dates:

   The last day of September, December, March and June, commencing on 31
December 2008 and ending on the Termination Date, inclusive, subject to
adjustment in accordance with the Modified Following Business Day Convention

Floating Rate Option:

   USD-LIBOR-BBA

Spread:

   None

Designated Maturity:

   3 months

Floating Rate Day Count Fraction:

   Actual/360

 

Fixed Amounts:

 

Fixed Rate Payer:

   Counterparty

Fixed Rate Payer Payment Dates:

   The last day of September, December, March and June, commencing on 31
December 2008 and ending on the Termination Date, inclusive, subject to
adjustment in accordance with the Modified Following Business Day Convention

Fixed Rate:

   5.98%

Fixed Rate Day Count Fraction:

   Actual/360

Compounding:

   Inapplicable

 

Business Days:   New York and London Calculation Agent:   CSFBi

 

3. Other Provisions:

 

(a) Credit Support Document:

 

For Counterparty, the “Collateral Documents,” as such term is defined in the
Credit Agreement dated as of August 31, 2005, among Counterparty, the lenders
party thereto, and Credit Suisse, Cayman Islands

 

External ID: 9233026    -2-     



--------------------------------------------------------------------------------

LOGO [g3594635946_001.jpg]

 

Branch, as administrative agent and collateral agent for such lenders, as it may
be amended, restated or otherwise modified from time to time (as used herein,
the “Credit Agreement”).

 

(b) Credit Support Provider:

 

For Counterparty, each grantor of a pledge, security interest or other form of
hypothecation under any of the Collateral Documents.

 

(c) Additional Termination Event:

 

It shall constitute an Additional Termination Event if at any time the
“Collateral,” as such term is defined in the Credit Agreement, fails to secure
Counterparty’s obligations to CSFBi hereunder (or under any and all particular
Transactions).

 

For the purpose of the foregoing, Counterparty shall be deemed to be the
Affected Party.

 

(d) Payments on Early Termination: For the purpose of Section 6(e) of the
Agreement, the Second Method and Loss will apply.

 

(e) Additional Representations and Obligations of Counterparty:

 

Counterparty represents and warrants to CSFBi and further covenants that, except
for the Secured Credit Obligations (as defined in the Collateral Documents), its
obligations hereunder (or under any and all particular Transactions) are or
shall be secured pari passu in all respects and at all times with all of
Counterparty’s senior secured obligations.

 

(f) Set-Off:

 

Without affecting the provisions of this Confirmation requiring the calculation
of certain net payment amounts, all payments under this Confirmation will be
made without set-off or counterclaim; provided, however, that upon the
designation or deemed designation of any Early Termination Date, in addition to
and not in limitation of any other right or remedy (including any right to
set-off, counterclaim, or otherwise withhold payment) under applicable law:

 

the Non-Defaulting Party or the party that is not the Affected Party (in either
case, “X”) may, without prior notice to any person, set off any sum or
obligation (whether or not arising under this Confirmation, whether matured or
unmatured and irrespective of the currency, place of payment or booking office
of the sum or obligation) owed by the Defaulting Party or Affected Party (in
either case, “Y”) to X or to any Affiliate of X, against any sum or obligation
(whether or not arising under this Confirmation, whether matured or unmatured
and irrespective of the currency, place of payment or booking office of the sum
or obligation) owed by X or any Affiliate of X to Y, and, for this purpose, may
convert one currency into another. If any sum or obligation is unascertained, X
may in good faith estimate that sum or obligation and set off in respect of that
estimate, subject to X or Y, as the case may be, accounting to the other party
when such sum or obligation is ascertained.

 

Nothing in this provision shall be effective or deemed to create any charge or
other security interest.

 

4. Account Details:

 

Payments to CSFBi:    As advised separately in writing Payments to Counterparty:
   As advised separately in writing

 

Credit Suisse First Boston International is authorized and regulated by The
Financial Services Authority and has entered into this transaction as principal.
The time at which the above transaction was executed will be notified to
Counterparty on request.

 

External ID: 9233026    -3-     



--------------------------------------------------------------------------------

LOGO [g3594635946_001.jpg]

 

ADDITIONAL TERMS

 

Amortization Schedule

 

Calculated Period up

to but excluding the

Payment Date

scheduled to occur on:

--------------------------------------------------------------------------------

  

Notional Amount:

(in USD)

--------------------------------------------------------------------------------

December 31, 2008

   582,000,000

March 31, 2009

   580,500,000

June 30, 2009

   579,000,000

September 30, 2009

   577,500,000

 

External ID: 9233026    -4-     